RYDER, Judge.
We have for review a guidelines departure sentence imposed upon Sammy Smith following his third violation of probation. The trial court gave three reasons for departing from the sentencing guidelines: (1) timing of the violation of probation; (2) the escalating seriousness of the violations of probation; and (3) repetition of violations of probation. The trial court sentenced Smith to fifteen years’ imprisonment, *589which is an eight-cell upward departure from the recommended guidelines sentence-
The Florida Supreme Court has made it clear that upon a violation of probation a trial court may not impose a sentence which exceeds the recommended guidelines more than one cell for each violation of probation. See Williams v. State, 594 So.2d 273 (Fla.1992); State v. Johnson, 585 So.2d 272 (Fla.1991). See also Saffore v. State, 596 So.2d 1304 (Fla. 2d DCA 1992). Accordingly, we reverse Smith’s sentence and remand for resentencing in accordance with Williams.
Reversed and remanded.
SCHOONOVER, C.J., and LEHAN, J., concur.